Citation Nr: 0112263	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-16 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for major depression.

2. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for low back disability.

3. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

4. Whether new and material evidence has been submitted, 
which is sufficient to reopen a claim of entitlement to 
service connection for a right knee disability.

5. Entitlement to service connection for bilateral hip 
disability.

6. Entitlement to an evaluation in excess of 30 percent for 
service-connected post-operative left meniscectomy.

7. Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative amputation of the distal 
phalanx of the left great toe.  

8. Entitlement to a compensable evaluation for service-
connected post-operative right great toenail removal.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from June 1978 to February 
1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an August 1999 rating decision from the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 30 percent evaluation 
for service-connected post-operative left meniscectomy, 
continued a 10 percent evaluation for service-connected post-
operative amputation of the distal phalanx of the left great 
toe, and continued a noncompensable evaluation for service-
connected post-operative right great toenail removal.  The RO 
further denied service connection for major depression, a 
right knee condition, low back injury, hearing loss, and 
bilateral hip condition on the basis that these claims were 
not well-grounded.  

Although the RO addressed the issues of entitlement to 
service connection for major depression, a right knee 
condition, low back injury and hearing loss as original 
claims, the Board notes that these claims were previously 
finally denied by decisions of the Board and RO, detailed 
infra.  Therefore, the appropriate consideration is whether 
new and material evidence has been submitted.  In accordance 
with the United States Court of Appeals for Veterans Claims 
(known as the United Stated Court of Veterans Appeals prior 
to March 11, 1999) (hereinafter, "the Court") ruling in 
Barnett v. Brown, 8 Vet. App. 1 (1995), the Board is 
obligated to address the issue of new and material evidence 
regardless of whether the RO based its determination on that 
issue.  

The Board notes that in his statement, received in February 
1999, the veteran contends that his physical conditions 
render him unemployable.  To the extent that such is a claim 
for a total disability evaluation due to individual 
unemployability, that issue is referred to the RO for further 
development and adjudication as necessary.  

To the extent of a determination of whether new and material 
evidence has been submitted, the veteran's claim for major 
depression is discussed infra.  The merits of this claim are 
discussed in the remand portion of this decision.  In 
addition, the issues of whether the veteran has submitted new 
and material evidence in support of his claims for service 
connection for a low back condition, hearing loss, and a 
right knee condition are discussed in the remand portion of 
this decision.  


FINDINGS OF FACT

1. By decision dated in April 1993, the RO denied service 
connection for depression.  The appellant was properly 
notified of that decision, and did not perfect a timely 
appeal.

2. The evidence received subsequent to the April 1993 RO 
decision, for the claim for service connection for a 
depression, is not cumulative or redundant, bears directly 
and substantially upon the specific matter under 
consideration, and must be considered to fairly decide the 
merits of the appellant's claim.

3. The veteran does not have a bilateral hip disability.  

4. The veteran's service-connected left knee disability is 
manifested by limitation of flexion to 85-90 degrees and 
limitation of extension to 15-30 degrees.  The range of 
motion on extension is limited by muscle spasm and pain.  

5. The veteran's left great toe demonstrates lack of a 
toenail and removal of the distal phalanx with the 
presence of the metatarsal head.  

6. The service-connected residuals of the removal of the 
veteran's right great toenail include pain in the right 
great toe.  


CONCLUSIONS OF LAW

1. New and material evidence having been presented, the claim 
of entitlement to service connection for depression is 
reopened.  38 U.S.C.A. § 5108 (West 1991), 38 C.F.R. 
§ 3.156(a) (2000).

2. A bilateral hip condition was not incurred in or 
aggravated by active service, including as secondary to 
the veteran's service-connected disabilities.  38 U.S.C.A. 
§ 1110 (West 1991); Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § § 3.303, 3.310 (2000).

3. The criteria for an evaluation in excess of 30 percent for 
service-connected post-operative left meniscectomy have 
not been met.  38 U.S.C.A. § 1155 (West 1991); VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 
(2000).

4. The criteria for an evaluation in excess of 10 percent for 
service-connected post-operative amputation of the distal 
phalanx of the left great toe with toenail removal have 
not been met.  38 U.S.C.A. § 1155 (West 1991); VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. § 
4.71a, Diagnostic Code 5171 (2000).

5. The criteria for a compensable evaluation for service-
connected post-operative right great toenail removal have 
not been met.  38 U.S.C.A. § 1155 (West 1991); VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 
4.20, 4.31, 4.71a, Diagnostic Code 5282, 5284 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Finality and Reopening of Claim for Service Connection for 
Major Depression

I. Factual Background

In March 1993, the veteran filed a claim for benefits stating 
that he had become depressed due to his right knee, back, and 
left knee disorders.  By rating decision in April 1993, the 
RO denied service connection for depression.  Prior to this 
rating decision, the record contained no medical evidence of 
treatment for or diagnosis of depression.  The veteran was 
notified of this decision under cover letter dated in April 
1993 and the record contains no appeal to that decision.  The 
RO decision is final as to evidence of record at the time.  
38 U.S.C. § 4005(c) (1988); 38 C.F.R. § 20.1103 (1992) (38 
U.S.C.A. § 7105(c) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 20.1103 (2000)).

The veteran filed a request to reopen his claim for service 
connection for depression in February 1999.  The evidence, 
submitted since the final RO decision in April 1993, includes 
records of VA hospitalization, treatment and social work 
records.  

In February 1999, the veteran was hospitalized with a 
diagnosis of major depressive disorder, following a suicide 
attempt.  The veteran reported a one-year history of 
depressed mood, loss of interest, decreased motivation, poor 
concentration, guilt and suicidal thoughts.  The physician 
noted several factors affecting the veteran's psychiatric 
condition, including his left knee condition incurred in 1981 
and a December 1997 accident.  The physician stated that the 
veteran met the criteria for major depressive disorder and 
probable PTSD and had additional stresses due to medical 
complications, including diabetes and left knee injury.  A 
vocational assessment during hospitalization, noted that the 
veteran's depressive episode was related to "chronic pain 
and disability, unemployment, trauma, and financial 
problems."  

The record notes continued outpatient treatment and group 
therapy following this hospitalization through March 1999.  
Suicidal thoughts were noted previously in February 1997 
during social work assessment.  

II. Analysis

In Ashford v. Brown, 10 Vet. App. 120 (1997), the Court held 
that, "[n]otwithstanding the nomenclature and varied 
etiology attributed to his disability, [the veteran's] 
'lung condition,' by any name, remains the same."  Ashford 
v. Brown, 10 Vet. App. at 123.  The veteran now claims that 
his major depression, low back condition, hearing loss, and 
right knee condition are secondary to his service-connected 
left knee and bilateral toe disabilities.  Although this was 
not necessarily the basis for previous denials of these 
claims, as in Ashford the claims "remain the same."  Thus, 
the Board must first determine if new and material evidence 
sufficient to reopen the claim has been received.

When a claim is denied by the RO and no timely appeal is 
filed, the claim, generally, may not thereafter be reopened 
and granted and a claim based upon the same factual basis may 
not be considered.  38 U.S.C.A. § 7105(c) (West 1991).  
However, if new and material evidence is presented or secured 
with respect to a claim which has been denied, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  
The Board observes that the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) specifically notes that nothing in the Act 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See VCAA, § 3 (to be codified at 38 U.S.C. § 
5103A(f)).  However, the new notice provisions of the VCAA do 
apply to attempts to reopen claims and VA must notify the 
claimant of any information or evidence not previously 
provided to VA that is necessary to substantiate the claim.  
VBA Fast Letter 01-02 (Jan. 9, 2001).

New and material evidence means evidence not previously 
submitted, which is neither cumulative nor redundant, and 
bears directly and substantially upon the specific matter 
under consideration, and which by itself or in connection 
with evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 
1336  (Fed. Cir. 1998). In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  Although the Board considered the 
appellant's claim on a ground different from that of 
the RO, the appellant has not been prejudiced by the 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993); Meyer v. 
Brown, 9 Vet. App. 425 (1996).  As the Board finds that new 
and material evidence has been submitted, and proceeds to a 
consideration of the veteran's claim for service connection 
based on review of the record as a whole, the veteran has not 
been prejudiced by consideration under this standard in the 
first instance.  See Bernard, 4 Vet. App. at 393-394 (1993).

The veteran's claim for service connection for depression was 
previously denied by the RO in April 1993.  Since that time 
the veteran has submitted VA treatment and hospitalization 
records.  Prior to the RO decision in April 1993, the record 
contained no complaints of or treatment for any psychiatric 
condition, including depression.  The records submitted since 
that decision contain record of hospitalization for 
depression following a suicide attempt, as well as records 
of outpatient treatment following this period of 
hospitalization.  These records are both new and material, in 
that they were not previously considered by the RO and 
establish the existence of a current medical diagnosis of the 
claimed condition.  

The Board feels that further development is necessary under 
the VCAA prior to a decision on the merits of the veteran's 
claim for service connection for major depression.  The 
necessary development is detailed in the remand portion of 
this decision.  


Service Connection for Bilateral Hip Condition

During the pendency of this appeal, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was enacted, 
which provides new statutory requirements regarding notice to 
a veteran and his representative and specified duties to 
assist veterans in the development of their claims.  Upon 
careful review of the claims folder the Board finds that all 
required notice and development action specified in this new 
statute have been complied with during the pendency of the 
current appeal.  Specifically, the Board finds that the 
statement of the case provided to both the veteran and his 
representative specifically satisfy the requirement at 
§ 5103A of the new statute in that they clearly notify the 
veteran and his representative of the evidence necessary to 
substantiate his claim.  Additionally, the Board finds that 
the duties to assist provided under the new statute at 
§ 5103A have also been fulfilled in that all evidence and 
records identified by the veteran as plausibly relevant to 
his pending claim have been collected for review.  No further 
assistance is necessary to comply with the requirements of 
this new legislation or any other applicable rules or 
regulations regarding the development of the pending claim.

The Board notes that the veteran seeks service connection for 
a bilateral hip condition as secondary to his service-
connected left knee, and bilateral great toe disabilities.  
Service connection may be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).

Service connection is awarded for "disability resulting from 
personal injury suffered or disease contracted in [the] line 
of duty." 38 U.S.C. § 1110; see also 38 C.F.R. § 3.303(a) 
(service connection means facts showing "a particular injury 
or disease resulting in disability [that] was incurred 
coincident with service.").  "Disability" means a current 
disability shown by competent medical evidence to presently 
exist at the time of the award of service connection.  
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Chelte v. 
Brown, 10 Vet. App. 268 (1997). 

The veteran's service medical records show no complaints, 
opinions, or diagnoses of any hip pain or pathology. In 
February 1999, the veteran filed an initial claim for service 
connection for a bilateral hip condition as secondary to 
his service-connected disabilities.  

X-ray examination of both hips in March 1999 showed no 
abnormalities.  The veteran underwent two VA orthopedic 
evaluations in March and April 1999 and a VA examination in 
April 1999.  None of the physicians noted any complaints of 
bilateral hip pain or any bilateral hip pathology.  The VAMC 
records in the claims file contain no complaints of bilateral 
hip pain or diagnosis of bilateral hip pathology. The veteran 
has not identified other treatment records which would show 
that he does have any hip condition.  Accordingly, in the 
absence of competent medical evidence that the veteran has 
the disability for which he is seeking compensation benefits, 
i.e., a bilateral hip condition, the appeal as to this issue 
is denied.  As the record does not contain competent evidence 
that the veteran has any bilateral hip condition or 
persistent or recurrent symptoms of such a condition, an 
examination under the provisions of the VCAA is not 
necessary.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304.


Evaluation of Service-Connected Disabilities

III. Applicable Laws and Regulations

In the instant case, there is no indication that there 
are additional records, which have not been obtained and 
which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 38 U.S.C. 
§ 5107)

In reaching its decision the Board has considered the VCAA.  
In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to this 
new legislation insofar as VA has already met all obligations 
to the veteran under this new legislation.  The veteran has 
had a VA examination, the RO has obtained VA records relevant 
to treatment for the claimed conditions, and, the veteran has 
been offered the opportunity to submit evidence and argument 
on the merits of the issues on appeal, and has done so.  In 
view of the foregoing, the Board finds that the veteran will 
not be prejudiced by its actions and that a remand for 
adjudication by the RO would only serve to further delay 
resolution of the veteran's claim.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran 's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

Left Knee Disability

IV. Factual Background

The veteran injured his left knee in March 1981 during active 
military service, and underwent initial surgery for the left 
knee in January 1982.  By rating decision in June 1983, the 
RO granted service connection for residuals of left knee 
surgery with a 10 percent evaluation, effective from February 
16, 1983.  By rating decision in March 1986, the RO granted 
an increased evaluation of 20 percent, effective from April 
1, 1985.  By rating decision in March 1991, the RO granted an 
increased evaluation of 30 percent, effective from August 28, 
1990.  In February 1999, the veteran requested an increased 
evaluation for his service-connected left knee condition.  

The veteran was hospitalized in August 1993 for a left knee 
arthroscopy with chondroplasty and synovectomy.  Prior to 
surgery, the veteran reported clicking and stated that he 
could only walk one block before the pain became unbearable.  
Arthroscopy was performed again in March 1996.  Prior to 
surgery, the physician noted that the veteran had episodes of 
locking and giving way.  X-ray examination in July 1996 
showed advanced osteoarthritis.  Outpatient treatment record 
in July 1996 noted decreased flexion secondary to pain, but 
no effusion or tenderness.  The veteran was seen again in 
November 1996 and January 1999 for complaints of left knee 
pain. 

In a Memorandum from the veteran's representative, dated in 
February 1999, the representative stated that medical 
evidence for treatment of the veteran's claimed condition(s) 
were located at the VA Medical Center (MC) in Albuquerque.  
The claims file contains VAMC treatment records for the 
veteran's left knee disability.  

The veteran was seen in the orthopedic clinic in March 1999, 
complaining of bilateral knee pain.  The veteran stated that 
his left knee locked in 15 degrees of flexion when rising 
from a chair.  X-ray examination showed significant 
degenerative joint disease of the left knee.  The physician 
noted that the records should be reviewed for the possibility 
of a total left knee replacement.  In April 1999, the veteran 
was again seen in the orthopedic clinic with complaints of 
left knee pain with any range of motion.  Physical 
examination showed range of motion of 15-85 degrees with pain 
throughout.  X-ray examination showed severe degenerative 
arthritis of the left knee.  

A VA examination was conducted in April 1999, and the 
examiner noted that the veteran's claims file was not 
provided for review.  The examiner stated that some VA 
medical records from 1994-1996 were available.  The veteran 
reported his history of injury during service and stated that 
he had four operations on his left knee since discharge from 
military service.  Range of motion testing of the left knee 
showed flexion to 90 degrees and extension to 165 degrees.  
The examiner reported muscle spasm on extension at 150 degree 
and pain on extension.  The examiner provided an impression 
of degenerative joint disease of the left knee with almost 
complete left lateral meniscectomy, chondromalacia and 
extensive scarring by arthroscopy.  The examiner made no 
mention of any findings of instability or subluxation.  

V. Analysis

Degenerative arthritis is evaluated on the basis of 
limitation of motion under the appropriate diagnostic code(s) 
for the specific joint or joints involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), an evaluation of 10 percent is applied 
for each major joint affected by limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of flexion of the leg warrants a 30 percent 
evaluation if limited to 15 degrees, a 20 percent evaluation 
if limited to 30 degrees, a 10 percent evaluation if limited 
to 45 degrees, and a noncompensable evaluation if limited to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
Limitation of extension of the leg warrants a 50 percent 
evaluation if limited to greater than 45 degrees, a 30 
percent evaluation if limited to 30 degrees, a 30 percent 
evaluation if limited to 20 degrees, a 20 percent evaluation 
if limited to 15 degrees, a 10 percent evaluation if limited 
to 10 degrees, and a noncompensable evaluation if limited to 
5 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Other impairment of the knee, recurrent subluxation or 
lateral instability is evaluated at 30 percent if severe, 20 
percent if moderate, and 10 percent if slight.  38 C.F.R. § 
4.71a, Diagnostic Code 5257.  

In VAOPGCPREC 23-97, the General Counsel stated that when a 
knee disorder is rated under Diagnostic Code 5257 and a 
veteran also has limitation of knee motion which at least 
meets the criteria for a zero percent evaluation under 
Diagnostic Code 5260 or 5261, separate evaluations may be 
assigned for arthritis with limitation of motion and for 
instability.  However, the General Counsel stated that if a 
veteran does not meet the criteria for a zero percent 
evaluation under either Diagnostic Code 5260 or 5261, there 
is no additional disability for which a separate rating for 
arthritis may be assigned.  VAOPGCPREC 23-97 (July 1, 1997).

If a musculoskeletal disability is rated under a specific 
diagnostic code that does not involve limitation of motion 
and another diagnostic code based on limitation of motion may 
be applicable, the latter diagnostic code must be considered.  
VAOPGCPREC 9-98 (August 14, 1998).  The medical nature of the 
specific disability to be rated under a particular diagnostic 
code determines whether the diagnostic code is predicated on 
loss of range of motion.  VAOPGCPREC 9-98.  

The Board recognizes that the Court in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2000).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination and impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.

The veteran's post-operative left knee disability is 
currently evaluated at 30 percent under the criteria for 
limitation of extension.  The Board notes that there is no 
criteria under the Schedule for an evaluation in excess of 30 
percent for limitation of leg flexion.  The VA examination in 
April 1999 noted limitation of extension to 165 degrees (15 
degrees less than full extension).  The examiner did note 
limitation to 150 degrees (30 degrees less than full 
extension) due to pain and muscle spasm.  However, even at 
this greater limitation, the limitation of extension does not 
warrant an evaluation in excess of 30 percent.  

The Board has considered the factors enumerated in Section 
4.40 and 4.45 and in DeLuca, but finds that any functional 
loss does not create a disability picture analogous to the 
criteria for an evaluation in excess of 30 percent.  The 
Board has taken into consideration the veteran's limitation 
of motion due to muscle spasm and pain, in its consideration 
of the appropriate evaluation under the Schedule above.  

Although instability was noted prior to the veteran's surgery 
in March 1996, none of the outpatient treatment records, 
orthopedic evaluations, or the VA examination noted any 
current instability of the veteran's left knee.  No 
subluxation was noted by any medical professional.  
Therefore, there is no basis for a separate evaluation under 
Diagnostic Code 5257.  

Bilateral Great Toe Disabilities

VI. Factual Background

The veteran's service medical records show development of 
bilateral ingrown toenails in January 1980.  The left great 
toenail was excised in April 1980.  The right great toenail 
was removed in September 1981.  The left great toenail 
had partially regrown and was again excised at that time. 

By rating decision in June 1983, the RO granted service 
connection for residuals of removal of the left great toenail 
and residuals of the removal of the right great toenail, both 
with a noncompensable evaluation, effective from February 16, 
1983.  By rating decision in July 1983, the RO granted an 
increased evaluation of 10 percent for service-connected 
residuals of removal of the left great toenail and distal 
phalanx, effective from May 20, 1983.  

In February 1999 the veteran filed a claim for an increased 
evaluations for service-connected left great toe and right 
great toe.  The veteran was seen in the podiatry clinic in 
March 1999 with painful ingrown nail on the right great toe 
with a history of recurrent infection.  The physician noted a 
left great toe status post osteomyelitis with an ingrown 
nail, as well.  

A VA examination was conducted in April 1999.  The examiner 
noted onychogryposis of the first, second and fifth nails on 
the right foot and the second, third, and fifth nails on the 
left foot.  The examiner reported that the veteran had the 
absence of a nail on the left big toe.  The toe was 
completely healed, with normal skin and a half-millimeter 
opening on the lateral dorsal surface where the nail used to 
be.  There was no purulent drainage or any evidence of 
infection.  The examiner provided an impression of amputation 
of the distal phalanx of the left great toe with the presence 
of the metatarsal head of the left great toe.  

In his notice of disagreement, received in September 1999, 
the veteran stated that his right toenail had grown back, 
causing additional disability.

VII. Analysis

Amputation of the great toe warrants a 30 percent evaluation 
with removal of the metatarsal head and a 10 percent 
evaluation without metatarsal involvement.  38 C.F.R. § 
4.71a, Diagnostic Code 5171.  There is no evidence of record 
of removal of the metatarsal head.  The VA examination in 
February 1999 specifically found that the presence of the 
metatarsal head.  Therefore, there is no basis in the record 
for an evaluation in excess of 10 percent for service-
connected amputation of the distal phalanx of the left great 
toe.  

When an unlisted condition is encountered it will be 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  The Board finds that, 
although there is no specific diagnostic code for removal of 
a toenail, the functions affected, anatomical localization 
and symptomatology are closely analogous to the 
manifestations of hammer toe or other foot injures under 
Diagnostic Codes 5282 and 5284.  See 38 C.F.R. § 4.20.

The criteria for evaluating hammer toe provide for a 10 
percent evaluation if all toes are involved and a 
noncompensable evaluation if only involving a single toe.  38 
C.F.R. § 4.71a, Diagnostic Code 5282.  Other foot injuries 
warrant a 30 percent evaluation if severe, a 20 percent 
evaluation if moderately severe, and a 10 percent evaluation 
if moderate.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  When 
the Schedule does not provide a zero percent evaluation, such 
will be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31 (2000).  Although 
the VA examiner noted onychogryposis of several toes of the 
right foot, the only service-connected condition is the 
residuals of removal of the right toenail, which occurred 
during service.  The podiatry clinic report in March 1999 
noted a history of recurrent infection of the right great 
toe, but no current infection.  The report did note that the 
toenail was presently ingrown.  The Board finds that although 
the veteran does have some pain attributable to his ingrown 
toenail, such does not warrant a compensable evaluation under 
the Schedule.  The Board looks to the evaluations of other 
conditions of the foot under the Schedule and pain in one toe 
is not analogous to the disabilities warranting a 10 percent 
evaluation under the Schedule.  The Board finds that the 
evidence preponderates against a compensable evaluation for 
service-connected residuals of right great toenail removal.  


ORDER

New and material evidence having been submitted, the 
application to reopen the claim of service connection for 
major depression is granted.

Entitlement to service connection for a bilateral hip 
condition is denied.  

Entitlement to an evaluation in excess of 30 percent for 
service-connected post-operative left meniscectomy is denied.  

Entitlement to an evaluation in excess of 10 percent for 
service-connected post-operative amputation of the distal 
phalanx of the left great toe with toenail removal is denied.  

Entitlement to a compensable evaluation for service-connected 
post-operative right great toenail removal is denied. 


REMAND

As noted above, on November 9, 2000, the President signed 
into law the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case. 

Major Depression

The Board notes that the hospital records from February 1999 
note the veteran's left knee disability, back injury and 
automobile accident in 1997, and financial difficulties in 
the history of the veteran's current illness.  The treating 
professionals did not provide a specific opinion as to 
whether the veteran's depression is, at least in part, 
related to his service-connected disabilities.  However, as 
there is competent evidence of a diagnosis of depression and 
the statements of the veteran, as well as medical history, 
indicating the possibility that the veteran's depression is 
related to his service-connected disabilities, the Board 
finds that a VA examination will aid in providing a complete 
picture of the veteran's condition for purposes of rendering 
a final decision.  

Low Back Condition

The veteran previously filed claims for service connection 
for low back conditions in December 1979, March 1988 and 
March 1993.  The first was denied by RO rating decision in 
June 1983 and denied again in March 1985 as the notice of 
disagreement was not timely filed.  In September 1985, the 
Board addressed the veteran's claim for service connection 
for a low back disorder, without consideration as to the 
timeliness of the notice of disagreement.  The Board found 
that any low back disorder was not incurred in or aggravated 
by the veteran's military service.  The Board decision is 
final as to evidence of record at the time.  

The second claim was denied by confirmed rating decision in 
March 1988.  By rating decision in April 1993, the RO again 
denied the veteran's claim for service connection for 
lumbosacral strain.  The veteran was notified of this 
decision under cover letter dated in April 1993.  The RO 
decision is final as to evidence of record at the time. 

Finally, the instant claim is the result of the veteran's 
request to reopen his claim for service connection for a low 
back injury in February 1999.  Although the record contains 
numerous treatment and hospitalization records, produced 
since the April 1993 decision, the records do not show 
treatment or diagnosis of a back condition nor any opinion 
relating any back condition to any incident of the veteran's 
active military service, including his service-connected 
disabilities.  The hospital records in February 1999 note a 
back injury incurred in an automobile accident in December 
1997, more than 14 years after discharge from military 
service.  

However, as the veteran has not been provided by the RO with 
the law and regulations applicable to a claim to reopen a 
claim for service connection, the Board feels that the 
veteran would be prejudiced by a decision on that basis at 
this time.  Further, the veteran should be notified of the 
evidence he needs to submit to sustain his claim for service 
connection for a low back condition and the evidence 
necessary to reopen such a claim.  

Hearing Loss

In February 1983, the veteran filed a claim for service 
connection for hearing loss.  By rating decision in June 
1983, the RO denied service connection for hearing loss, as 
it was not incurred in or aggravated by his period of 
military service.  Although other issues from this rating 
decision were appealed, the veteran did not appeal the denial 
of service connection for hearing loss and the RO decision is 
final as to evidence of record at that time.  

In February 1999, the veteran made a request to reopen his 
claim for service connection for bilateral hearing loss, as 
secondary to his service-connected disabilities.  In his 
notice of disagreement, the veteran stated that his hearing 
loss was due to missile firing at air defense artillery in 
1978.  None of the numerous medical records incorporated in 
the veteran's claims file since the June 1983 rating decision 
contain any complaints, opinions, diagnoses or testing of any 
hearing loss.  

However, as noted above in discussion of the veteran's claim 
for benefits for a low back injury, the veteran has not been 
provided by the RO with the law and regulations applicable to 
a claim to reopen a claim for service connection.  The Board 
feels that the veteran would be prejudiced by a decision on 
that basis at this time.  Further, the veteran should be 
notified of the evidence he needs to submit to sustain his 
claim for service connection for bilateral hearing loss and 
the evidence necessary to reopen such a claim.  

Right Knee Condition

In March 1993, the veteran filed a claim for service 
connection for a right knee condition.  He stated that his 
right knee was affected by his service-connected left knee 
disability.  By rating decision in April 1993, the RO denied 
service connection for right knee impairment with traumatic 
arthritis, both as a direct result of military service and as 
secondary to service-connected left knee disability.  
The veteran was notified of this decision under cover letter 
dated in April 1993.  The RO decision is final as to evidence 
of record at the time.  

The veteran filed a request to reopen his claim for service 
connection for a right knee disability in May 1996, 
indicating that his right knee was causing problems as a 
result of his service-connected left knee disability.  The 
veteran was notified by the RO in June 1996 that no further 
action would be taken on his claim until he submitted new and 
material evidence.  In February 1999, the veteran again 
requested that his claim for service connection for a right 
knee disability be reopened. 

The records, received since the April 1993 rating decision 
show surgery on the veteran's left knee in August 1993 and 
March 1996.  An outpatient treatment record in January 1999 
noted a complaint of right knee pain, with no diagnosis.  
A right knee X-ray examination in March 1999 showed no 
abnormalities.  An orthopedic evaluation in April 1999 notes 
complaints of pain in the right knee with a diagnosis of 
possible lateral meniscal tear, patello-femoral 
chondromalacia and slight degenerative joint disease.  The 
Board notes that the RO reported a diagnosis of right knee 
degeneration in the April 1993 decision.  The newly submitted 
evidence contains no opinions that any right knee condition 
is related to the left knee disability.  

Again, as noted above, as the veteran has not been provided 
with the laws and regulations pertinent to a claim to reopen 
a claim for service connection with the submission of new and 
material evidence, the Board finds that the veteran would 
be prejudiced by a denial of a such a claim at this time.  
The veteran should be provided notice of the relevant laws 
and regulations, as well as notice of the evidence he needs 
to submit to sustain his claim for service connection for a 
right knee condition and the evidence necessary to reopen 
such a claim.

Accordingly, this case is REMANDED for the following:

1. The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the 
disabilities at issue since March 1999.  
After securing the necessary release, the 
RO should obtain these records, to the 
extent possible.

2. The RO should arrange for an examination 
of the veteran by an appropriate VA 
specialist for the purpose of 
ascertaining the current nature, 
severity, and etiology of the veteran's 
depression.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination.  
The examiner should perform any testing 
necessary to provide an assessment of the 
veteran' s condition.  The examiner 
should provide an opinion as to the 
likelihood the veteran's current 
depression had its onset in service or is 
otherwise related to military service, or 
is related to his service-connected left 
knee and bilateral great toe 
disabilities.  

3. The RO should carefully review the 
examination report to ensure that it is 
in full compliance with this remand, 
including all of the requested findings 
and opinions.  If not, the report should 
be returned to the examiner for 
corrective action.  

4. The RO should issue a supplemental 
statement of the case on the issue of 
whether new and material evidence has 
been submitted sufficient to reopen 
claims for service connection for a low 
back condition, bilateral hearing loss, 
and right knee condition, which 
summarizes the pertinent evidence, fully 
cites any applicable legal provisions not 
previously provided, specifically 38 
U.S.C.A. § 5108 and 38 C.F.R. § 3.156(a), 
and reflects detailed reasons and bases 
for the determination.  The veteran 
should also be notified of what evidence 
to submit or identify in support of his 
claim, pursuant to the VCAA.  The veteran 
should then be afforded the applicable 
time period in which to respond.  

5. If, and only if, the veteran submits new 
and material evidence sufficient to 
reopen his claims for service connection 
for a low back injury, bilateral hearing 
loss, and a right knee condition, the RO 
should undertake all necessary steps to 
develop these claims, including obtaining 
medical records and VA examinations.  

6. The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 



